Filed 3/18/21 P. v. Ferguson CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                     DIVISION ONE


THE PEOPLE,                                                    B307076

        Plaintiff and Respondent,                              (Los Angeles County
                                                               Super. Ct. No. KA074337)
        v.

RUDOLPH FERGUSON,

        Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Mike Camacho, Judge. Affirmed.
     A. William Bartz, Jr., under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
              ___________________________________
       In 2009, Rudolph Ferguson pleaded guilty to grand theft of
property valued at more than $50,000. (Pen. Code, §§ 487, subd.
(a), 12022.6.) He was sentenced to two years four months in
prison and ordered to pay $56,000 plus interest in restitution to
the victim pursuant to Penal Code section 1202.4, subdivision (f).
       Ferguson served out his sentence but did nothing about the
restitution until the Franchise Tax Board notified him in 2018
that he owed $122,996.20. In 2020, Ferguson moved to revise the
restitution order to exclude interest, which he argued he had not
agreed to pay. The trial court denied the motion and entered a
civil judgment payable to the victim
       Ferguson appeals from the order denying his motion to
revise the restitution order.
       We appointed counsel to represent Ferguson on appeal.
After examination of the record, appointed counsel filed an
opening brief raising no issues and asking this court to review
the record independently. (People v. Wende (1979) 25 Cal.3d 436,
441-442.) On January 11, 2021, we sent letters to Ferguson and
appointed counsel, directing counsel to forward the appellate
record to Ferguson and advising him that within 30 days he could
personally submit any contentions or issues that he wished us to
consider. He has not responded. We have examined the entire
record and find no arguable issue exists, and are therefore
satisfied Ferguson’s attorney complied with his responsibilities.
(Id. at p. 441.)




                                2
                        DISPOSITION
     The order is affirmed.
     NOT TO BE PUBLISHED




                                      CHANEY, J.

We concur:




             ROTHSCHILD, P. J.




             BENDIX, J.




                             3